Citation Nr: 1504039	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-25 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral arterial disease, to include as secondary to ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In November 2012, a videoconference hearing was held before the undersigned Veterans Law Judge.  At that time, the record was held open for 60 days.  Additional evidence was not submitted within that timeframe.  The Board notes, however, that additional evidence was added to the virtual record in July 2013.  This evidence, which includes a VA heart examination and VA medical records, essentially duplicates information previously of record.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for peripheral arterial disease.  On review, additional development is needed prior to consideration on the merits.  See 38 C.F.R. § 3.159(c) (2014).  

The January 2011 rating decision indicates that the Veteran's service treatment records were considered.  The Board is unable to locate these records in the claims folder.  A VA Form 3101 shows the RO requested the Veteran's entire personnel file, but there is no indication that service treatment records were requested.  A response received in February 2003 indicates that the personnel file was mailed and this is contained in the claims folder.  In an effort to ensure that the record is complete and that all theories of service connection may be appropriately considered, the Veteran's service treatment records should be requested.  

At the hearing, the Veteran testified that he had a heart attack in March 2010 and that he did not notice any problems with his legs until he started physical therapy/cardiac rehabilitation in April or May 2010.  The claims folder contains private records pertaining to the heart attack, but does not include the records pertaining to the subsequent cardiac rehabilitation.  These records should be requested.  

The Veteran underwent a VA artery and vein examination in January 2012.  The examiner provided the following opinion:

Peripheral artery disease is often caused by atherosclerosis.  In atherosclerosis, fatty deposits (plaques) build up in your artery walls and reduce blood flow.  This disease can and usually does affect arteries throughout your body.  When it occurs in the arteries supplying blood to your limbs, it causes peripheral artery disease.  Smoking, high blood pressure, high cholesterol, and increasing age are all factors which can contribute to developing PAD.  

[Coronary artery disease/ischemic heart disease] is one manifestation of atherosclerosis.  It is the atherosclerosis which causes the PAD.  CAD/IHD is not a causative factor for PAD.  Therefore, it is the opinion of this examiner that the PAD is not caused by or secondary to the Veteran's [service-connected] IHD.  

The opinion is somewhat confusing as concerns the relationship between atherosclerosis, peripheral arterial disease, and ischemic heart disease.  Additionally, it does not consider aggravation.  On review, the Board finds that an addendum is needed to clarify the opinion and to address aggravation.  See 38 C.F.R. § 3.310 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request complete service treatment records.  All records obtained or responses received should be associated with the claims folder.  The AOJ should follow the procedures set forth at 38 C.F.R. § 3.159(c)(2) with regard to Federal records.  

2.  The AOJ should contact the Veteran and ask him to complete an authorization for release of physical therapy/cardiac rehabilitation records from Jefferson Regional Medical Center.  If a properly completed authorization is received, the records should be requested.  The AOJ should follow the procedures set forth at 38 C.F.R. § 3.159(c)(1) with regard to private medical records.  

3.  The AOJ should return the January 2012 VA examination report for addendum.  The claims folder, to include any relevant electronic records, must be available for review.  If the January 2012 VA examiner is unavailable, the requested opinion should be obtained from a similarly qualified VA examiner.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's peripheral artery disease is proximately due to or aggravated by service-connected ischemic heart disease.  If aggravation is found, the examiner is requested to identify the baseline level of severity prior to aggravation. 

A complete rationale must be provided for any opinion offered.  It would be helpful for the examiner to discuss the differences between ischemic heart disease and peripheral arterial disease and to indicate whether the disorders are separate manifestations of atherosclerosis.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for peripheral arterial disease, to include as secondary to ischemic heart disease.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

